

	

		III

		109th CONGRESS

		1st Session

		S. RES. 171

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 14, 2005

			Mr. Feingold submitted

			 the following resolution; which was referred to the

			 Committee on Armed

			 Services

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  President should submit to Congress a report on the time frame for the

		  withdrawal of United States troops from Iraq. 

	

	

		Whereas

			 United States forces in Iraq have served with courage and distinction and they

			 and their families deserve to know what exactly their mission is and

			 approximately how long they may expect to remain in Iraq;

		Whereas

			 establishing time frames for the transfer of sovereignty and for elections in

			 Iraq has resulted in real political and strategic advantages for the United

			 States and has advanced the development of democracy in Iraq;

		Whereas

			 establishing a clear time frame for the withdrawal of United States troops from

			 Iraq would help to refute conspiracy theories and eliminate suspicions that

			 obstruct the United States policy goals in Iraq and undermine the legitimacy of

			 the Government of Iraq;

		Whereas

			 President George W. Bush stated on April 13, 2004 that as a proud and

			 independent people, Iraqis do not support an indefinite occupation and neither

			 does America and that United States troops will remain in Iraq

			 as long as necessary and not one day more;

		Whereas

			 a sound strategic plan for United States military operations in Iraq would

			 include information regarding the numbers of Iraqi troops that must be

			 effectively trained and the amount of time that will be required to train

			 them;

		Whereas

			 the President has declined to set out specific goals for the United States

			 military operations in Iraq or a clear time frame for achieving such

			 goals;

		Whereas

			 a clear plan and time frame for United States military operations in Iraq would

			 facilitate more responsible budgeting for the costs of United States operations

			 in Iraq; and

		Whereas

			 confusion about the United States mission in Iraq does not serve the United

			 States vital interests in establishing stability in Iraq or fighting the

			 terrorist networks that continue to threaten the United States: Now, therefore,

			 be it

		

	

		That—

			(1)the Senate—

				(A)supports the men and women of the Armed

			 Forces of the United States in Iraq and deeply appreciates their admirable

			 service; and

				(B)recognizes that stability, democracy, and

			 respect for the rule of law in Iraq are in the United States national interest;

			 and

				(2)it is the sense of the Senate that—

				(A)the United States should remain committed

			 to providing long-term diplomatic and political support to the people of Iraq

			 to achieve stability and democracy;

				(B)the United States should work diligently to

			 accelerate the sound and effective training of Iraqi security forces and to

			 increase international cooperation in this endeavor so that the people of Iraq

			 may assume responsibility for their own security;

				(C)the United States should continue to pursue

			 a robust and multi-faceted campaign to dismantle and defeat international

			 terrorist networks in Iraq and around the world; and

				(D)not later than 30 days after the date that

			 the Senate agrees to this resolution, the President should submit to Congress a

			 report that describes—

					(i)the remaining mission of the Armed Forces

			 of the United States in Iraq;

					(ii)current estimates of the time frame

			 required for the United States to achieve that mission, including information

			 regarding variables that could alter that time frame; and

					(iii)a time frame for the subsequent withdrawal

			 of United States troops from Iraq.

					

